 Fill in this information to identify the case:

 Debtor name         Latrikunda Transport Services, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         4:19-bk-01661
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 15, 2019                          X /s/ Orville Nance
                                                                       Signature of individual signing on behalf of debtor

                                                                       Orville Nance
                                                                       Printed name

                                                                       Operations Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




          Case 4:19-bk-01661-BMW                                Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                            Desc
                                                                Main Document    Page 1 of 38
 Fill in this information to identify the case:

 Debtor name            Latrikunda Transport Services, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF ARIZONA

 Case number (if known)               4:19-bk-01661
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $              3,346.50

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           229,786.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           233,132.50


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $            83,180.30


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           287,076.53

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           946,295.08


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,316,551.91




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

           Case 4:19-bk-01661-BMW                                             Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                                                    Desc
                                                                              Main Document    Page 2 of 38
 Fill in this information to identify the case:

 Debtor name         Latrikunda Transport Services, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         4:19-bk-01661
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     JP Morgan Chase                                         Operating                       0868                                         $86.00




           3.2.     Bank of America                                         Operating                       9193                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                          $86.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Deposit for rent at 3450 S. Broadmont, Suite 108, Tucson, AZ.                                                                    $1,000.00




           7.2.     Deposit for Tin Cup Properties                                                                                                   $3,600.00
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

           Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                  Desc
                                                                Main Document    Page 3 of 38
 Debtor         Latrikunda Transport Services, LLC                                                   Case number (If known) 4:19-bk-01661
                Name




 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                   $4,600.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 6,800.00   -                                   0.00 = ....                   $6,800.00
                                              face amount                              doubtful or uncollectible accounts




           11b. Over 90 days old:                               104,000.00      -                                  0.00 =....                  $104,000.00
                                              face amount                              doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                 $110,800.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                      Net book value of         Valuation method used   Current value of
                                                                                    debtor's interest         for current value       debtor's interest
                                                                                    (Where available)

 39.       Office furniture


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

           Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                               Desc
                                                                Main Document    Page 4 of 38
 Debtor         Latrikunda Transport Services, LLC                                   Case number (If known) 4:19-bk-01661
                Name

           1 square granite table $100.00
           2 extra large conference tables $400.00
           2 large glass curio stands $200.00
           1 small glass curio stand $50.00
           20 variety conference room chairs $300.00
           30 variety swivel office rolling chairs $750.00
           3 piece break room furniture set ( L shaped
           couch, table, sofa) $300.00
           6 piece medium wooden office desk $150.00
           1 high wooden round table $50.00
           1 metal display rack with wheels $50.00
           1 large roud meeting table $50.00
           1 large framed picture $100.00
           4 piece office desk with hutch $800.00
           1 box of cleaning supplies $100.00
           6 large wooden office desks $450.00
           2 4 drawer filing cabinets $150.00
           25 office/lobby guest chairs $750.00
           15 office/lobby (plastic) chairs $150.00
           4 wooden/metal office chest drawers $200.00
           7 large 4 drawer metal filing cabinets $1,050.00
           1 wall mounted cupboard $50.00
           1 ceiling mounted cisco access point $50.00
           1 lobby side table $50.00
           1 time force electronic time clock $100.00
           1 large warehouse standing fan $100.00
           2 large first aid training kits with mannequins
           $300.00
           1 standing sanitizer dispenser $50.00
           9 new car seats/booster seats/infant carriers
           $250.00
           1 office safe $50.00
           2 paper towel dispensers $50.00
           2 electronic hand soap dispensers $50.00
           2 large whiteboards $75.00                                               $0.00                                              $0.00


           1 metal upright server rack with patch panel
           $250.00
           2 battery backup units $75.00
           2 boxes of custom license plate covers
           $100.00
           6 boxes of vehicle fire extinguishers $75.00
           6 boxes of vehicle first aid kits $50.00
           2 large metal employee lockers $200.00
           1 large employee wooden documents cubby
           $100.00
           1 large conference table with glass $150.00
           3 new spare tires $150.00
           150 used infant car seats and boosters
           $1,050.00
           5 Schlagle combination door locks $200.00
           2 large fire extingushers $100.00
           2 large metal first aid kits $100.00
           1 air compressor/pump $50.00                                             $0.00                                        $9,925.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
          4 wall/ceiling mounted high resolution                          $0.00                                                  $9,075.00
          cameras $200.00
Official Form 206A/B                        Schedule A/B Assets - Real and Personal Property                                          page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy

          Case 4:19-bk-01661-BMW                                Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16             Desc
                                                                Main Document    Page 5 of 38
 Debtor         Latrikunda Transport Services, LLC                                           Case number (If known) 4:19-bk-01661
                Name

           2 gate mounted high resolution camers
           $300.00
           1 dooe king eletronic entry card reader system
           $300.00
           7 Dell (inspiron & Optiplex) all in one
           computers $1,400.00
           2 Cisco IP phone with side car model 7961
           $200.00
           10 Cisco IP phone $500.00
           1 Cisco IP phone model 7961 G $75.00
           2 Sisco unified wireless IP phone 7925 G
           $250.00
           2 electronic digital display frame with stand
           $150.00
           72" Samsung TV with stand $250.00
           3 Dell Optiplex computer & monitor tower
           $150.00
           1 box of Samsung radios ( approx. 20-25)
           $100.00
           1 box of Garmin GPS ( approx 20-25) $100.00
           1 Konica Minolta Bizhub C258 color laser MFP
           $3,000.00
           1 Ricoh MP C2051 copier, network scanner
           and printer $500.00
           2 electronic display stands $200.00
           3 boxes of new/used
           Samsung/Nextel/Qualcomm phones $100.00
           1 Dell laptop docking station with monitor
           $50.00
           1 Cicso UC-500 series call manager $300.00
           2 HP laserJet color printers $50.00
           1 Cisco ASA router 5505 Firewall edition
           $200.00
           1 Linksys by Cisco wireless N Access Point
           $100.00
           1 Dell C165nfw printer $100.00
           1 Cisco Smartnet UC520- ethernet switch
           $200.00
           1 Cisco 1-port VWIC-T1/E1 $300.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $19,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

           Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                     Desc
                                                                Main Document    Page 6 of 38
 Debtor         Latrikunda Transport Services, LLC                                            Case number (If known) 4:19-bk-01661
                Name



           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2009 Chevrolet Impala
                     Value obtained through KBB                                             $0.00                                         $3,200.00


           47.2.     2010 Chevrolet Impala- Black
                     Value obtained through KBB                                             $0.00                                         $2,700.00


           47.3.     2008 Chrysler 300
                     Debtor's best estimate                                                 $0.00                                         $2,000.00


           47.4.     2009 Chrysler Town & Country
                     Value obtained through KBB                                             $0.00                                         $1,500.00


           47.5.     2008 Dodge Grand Caravan-Orange
                     Value obtained through KBB                                             $0.00                                         $2,600.00


           47.6.     2008 Dodge Grand Caravan- Silver
                     Debtor's best estiamte                                                 $0.00                                         $3,000.00


           47.7.     2006 Ford Explorer
                     Debtor's best estimate                                                 $0.00                                         $3,500.00


           47.8.     2011 Ford Taurus
                     Debtor's best estimate                                                 $0.00                                         $5,000.00


           47.9.     2005 Lincoln Town Car
                     Debtor's best estimate                                                 $0.00                                         $4,800.00


           47.10 2007 Lincoln Town Car
           .     Value obtained through KBB                                                 $0.00                                         $4,500.00


           47.11 2007 Mercedes C-230
           .     Value obtained through KBB                                                 $0.00                                         $4,500.00


           47.12 2011 Cadillac DTS
           .     Value obtained through KBB                                                 $0.00                                         $8,200.00


           47.13 2006 Chevrolet Uplander
           .     Debtor's best estimate                                                     $0.00                                         $2,200.00


           47.14 2010 Chevrolet Impala- White
           .     Debtor's best estimate                                                     $0.00                                         $2,800.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

          Case 4:19-bk-01661-BMW                                Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                       Desc
                                                                Main Document    Page 7 of 38
 Debtor         Latrikunda Transport Services, LLC                                           Case number (If known) 4:19-bk-01661
                Name

           47.15 2007 Dodge Grand Caravan
           .     Debtor's best estimate                                                     $0.00                                        $1,800.00


           47.16 2008 Dodge Grand Caravan-Orange
           .     Debtor's best estimate                                                     $0.00                                        $1,000.00


           47.17 2008 Dodge Grand Caravan- Tan
           .     Debtor's best estiamte                                                     $0.00                                        $3,500.00


           47.18 2011 Dodge Caliber
           .     Value obtained through KBB                                                 $0.00                                        $4,500.00


           47.19 2004 Ford Econoline E350
           .     Debtor's best estimate                                                     $0.00                                        $6,500.00


           47.20 2006 Ford Econoline E350
           .     Value obtained through KBB                                                 $0.00                                        $5,500.00


           47.21 2007 Kia Sedona
           .     Value obtained through KBB                                                 $0.00                                        $2,200.00


           47.22 2009 Lincoln Town Car
           .     Value obtained thorugh KBB                                                 $0.00                                        $6,800.00


           47.23 2013 Toyota Sienna
           .     Value obtained through KBB                                                 $0.00                                      $13,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                         $95,300.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

           Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                     Desc
                                                                Main Document    Page 8 of 38
 Debtor         Latrikunda Transport Services, LLC                                            Case number (If known) 4:19-bk-01661
                Name

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Leasehold interest in
                     4001 North Runway
                     Drive, Suite 187,
                     Tucson, AZ.                          Leasehold                    Unknown                                              $3,346.50


            55.2.    Leasehold interest in
                     7005 South Plumer,
                     Tucson, AZ.                                                            $0.00                                                  $0.00




 56.        Total of Part 9.                                                                                                             $3,346.50
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

          Case 4:19-bk-01661-BMW                                Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                         Desc
                                                                Main Document    Page 9 of 38
 Debtor          Latrikunda Transport Services, LLC                                                                  Case number (If known) 4:19-bk-01661
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                   $86.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $4,600.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $110,800.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $19,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $95,300.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                           $3,346.50

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $229,786.00           + 91b.                 $3,346.50


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $233,132.50




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy

           Case 4:19-bk-01661-BMW                                   Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                               Desc
                                                                    Main Document   Page 10 of 38
 Fill in this information to identify the case:

 Debtor name         Latrikunda Transport Services, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)             4:19-bk-01661
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Ahmed Abu Rahma                                Describe debtor's property that is subject to a lien                     $7,000.00                $1,000.00
       Creditor's Name                                2008 Dodge Grand Caravan-Orange
                                                      Debtor's best estimate
       2659 S. Desert Cavern Pl.
       Tucson, AZ 85730
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Ahmed Abu Rahma                                Describe debtor's property that is subject to a lien                     $2,600.00                $2,600.00
       Creditor's Name                                2008 Dodge Grand Caravan-Orange
                                                      Value obtained through KBB
       2659 S. Desert Cavern Pl.
       Tucson, AZ 85730
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 4:19-bk-01661-BMW                              Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                          Desc
                                                               Main Document   Page 11 of 38
 Debtor       Latrikunda Transport Services, LLC                                                       Case number (if know)    4:19-bk-01661
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Automotive Partners
 2.3                                                  Describe debtor's property that is subject to a lien                     $7,980.30        $6,800.00
       Funding
       Creditor's Name                                2009 Lincoln Town Car
                                                      Value obtained thorugh KBB
       P.O. Box 12399
       Tucson, AZ 85732
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/2014                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6924
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Bridgecrest Credit
 2.4                                                                                                                           $7,000.00        $4,500.00
       Company                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                2007 Mercedes C-230
                                                      Value obtained through KBB
       P.O. Box 29018
       Phoenix, AZ 85038
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2015                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Casa Auto Finance                              Describe debtor's property that is subject to a lien                     $2,000.00        $3,200.00
       Creditor's Name                                2009 Chevrolet Impala
                                                      Value obtained through KBB
       5 E. Fort Lowell Road
       Tucson, AZ 85705
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

          Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                  Desc
                                                               Main Document   Page 12 of 38
 Debtor       Latrikunda Transport Services, LLC                                                       Case number (if know)    4:19-bk-01661
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Casa Auto Finance                              Describe debtor's property that is subject to a lien                     $2,000.00        $2,700.00
       Creditor's Name                                2010 Chevrolet Impala- Black
                                                      Value obtained through KBB
       5 E. Fort Lowell Road
       Tucson, AZ 85705
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Casa Auto Finance                              Describe debtor's property that is subject to a lien                     $2,000.00        $1,800.00
       Creditor's Name                                2007 Dodge Grand Caravan
                                                      Debtor's best estimate
       5 E. Fort Lowell Road
       Tucson, AZ 85705
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       unknown
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

          Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                  Desc
                                                               Main Document   Page 13 of 38
 Debtor       Latrikunda Transport Services, LLC                                                       Case number (if know)    4:19-bk-01661
              Name

 2.8   Casa Auto Finance                              Describe debtor's property that is subject to a lien                     $2,000.00        $3,000.00
       Creditor's Name                                2008 Dodge Grand Caravan- Silver
                                                      Debtor's best estiamte
       5 E. Fort Lowell Road
       Tucson, AZ 85705
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Casa Auto Finance                              Describe debtor's property that is subject to a lien                     $2,000.00        $3,500.00
       Creditor's Name                                2008 Dodge Grand Caravan- Tan
                                                      Debtor's best estiamte
       5 E. Fort Lowell Road
       Tucson, AZ 85705
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     Casa Auto Finance                              Describe debtor's property that is subject to a lien                     $3,200.00        $4,500.00
       Creditor's Name                                2011 Dodge Caliber
                                                      Value obtained through KBB
       5 E. Fort Lowell Road
       Tucson, AZ 85705
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 4 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

          Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                  Desc
                                                               Main Document   Page 14 of 38
 Debtor       Latrikunda Transport Services, LLC                                                       Case number (if know)    4:19-bk-01661
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 1     Casa Auto Finance                              Describe debtor's property that is subject to a lien                     $2,000.00        $5,000.00
       Creditor's Name                                2011 Ford Taurus
                                                      Debtor's best estimate
       5 E. Fort Lowell Road
       Tucson, AZ 85705
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 2     Casa Auto Finance                              Describe debtor's property that is subject to a lien                     $2,000.00        $4,500.00
       Creditor's Name                                2007 Lincoln Town Car
                                                      Value obtained through KBB
       5 E. Fort Lowell Road
       Tucson, AZ 85705
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 3     Checksmart                                     Describe debtor's property that is subject to a lien                     $3,500.00        $6,500.00
       Creditor's Name                                2004 Ford Econoline E350
                                                      Debtor's best estimate
       7001 Post Road
       Dublin, OH 43016
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 5 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

          Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                  Desc
                                                               Main Document   Page 15 of 38
 Debtor       Latrikunda Transport Services, LLC                                                       Case number (if know)    4:19-bk-01661
              Name

                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 4     Title Max                                      Describe debtor's property that is subject to a lien                     $4,300.00        $2,000.00
       Creditor's Name                                2008 Chrysler 300
       15 Bull Street                                 Debtor's best estimate
       Suite 200
       Savannah, GA 31401
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2016                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 5     Title Max                                      Describe debtor's property that is subject to a lien                     $4,300.00        $3,500.00
       Creditor's Name                                2006 Ford Explorer
       15 Bull Street                                 Debtor's best estimate
       Suite 200
       Savannah, GA 31401
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2016                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9730
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 6 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

          Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                  Desc
                                                               Main Document   Page 16 of 38
 Debtor       Latrikunda Transport Services, LLC                                                       Case number (if know)    4:19-bk-01661
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 6     Title Max                                      Describe debtor's property that is subject to a lien                     $4,300.00         $5,500.00
       Creditor's Name                                2006 Ford Econoline E350
       15 Bull Street                                 Value obtained through KBB
       Suite 200
       Savannah, GA 31401
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2016                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5723
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 7     Title Max                                      Describe debtor's property that is subject to a lien                     $6,255.00         $4,800.00
       Creditor's Name                                2005 Lincoln Town Car
       15 Bull Street                                 Debtor's best estimate
       Suite 200
       Savannah, GA 31401
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0271
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 8     Title Max                                      Describe debtor's property that is subject to a lien                     $8,745.00        $13,000.00
       Creditor's Name                                2013 Toyota Sienna
       15 Bull Street                                 Value obtained through KBB
       Suite 200
       Savannah, GA 31401
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 7 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

          Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                  Desc
                                                               Main Document   Page 17 of 38
 Debtor       Latrikunda Transport Services, LLC                                                       Case number (if know)     4:19-bk-01661
              Name

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2018                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.1
 9      Westlake Financial                            Describe debtor's property that is subject to a lien                     $10,000.00             $8,200.00
        Creditor's Name                               2011 Cadillac DTS
        4751 Wilshire Blvd.                           Value obtained through KBB
        #100
        Los Angeles, CA 90010
        Creditor's mailing address                    Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2013                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        6080
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $83,180.30

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Alan Solot
         2701 E. Speedway                                                                                       Line   2.3
         Suite 203
         Tucson, AZ 85716




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 8 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

           Case 4:19-bk-01661-BMW                              Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                        Desc
                                                               Main Document   Page 18 of 38
 Fill in this information to identify the case:

 Debtor name         Latrikunda Transport Services, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)           4:19-bk-01661
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $50,000.00         $50,000.00
           Arizona Department of Revenue                             Check all that apply.
           c/o Tax, Bankruptcy and Collection                           Contingent
           Sec.                                                         Unliquidated
           2005 North Central Avenue                                    Disputed
           Phoenix, AZ 85004-1592
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Tax Liability

           Last 4 digits of account number xxxx                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                      $237,076.53          $237,076.53
           Internal Revenue Service                                  Check all that apply.
           Bankruptcy and Collection                                    Contingent
           Enforcement                                                  Unliquidated
           P.O. Box 7346                                                Disputed
           Philadelphia, PA 19101-7346
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes

           Last 4 digits of account number 9010                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   25530                                 Best Case Bankruptcy

           Case 4:19-bk-01661-BMW                              Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                              Desc
                                                               Main Document   Page 19 of 38
 Debtor       Latrikunda Transport Services, LLC                                                      Case number (if known)            4:19-bk-01661
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,400.00
          Coronado Grocery and Market                                           Contingent
          3154 N. Stone Avenue                                                  Unliquidated
          Tucson, AZ 85705
                                                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Cox Communications                                                    Contingent
          P.O. Box 78071                                                        Unliquidated
          Phoenix, AZ 85062
                                                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,724.06
          Framework Legal                                                       Contingent
          9375 E. Shea Blvd.                                                    Unliquidated
          Suite 100
                                                                                Disputed
          Scottsdale, AZ 85260
          Date(s) debt was incurred      10/2017-4/2018                      Basis for the claim:    Business Debt
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,652.02
          Giordano & Heckele                                                    Contingent
          4007 E. Paradise Falls Drive                                          Unliquidated
          Suite 212
                                                                                Disputed
          Tucson, AZ 85712
          Date(s) debt was incurred 2017
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number 9149                               Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,000.00
          Insurance Premium Financing Solutions                                 Contingent
          P.O. Box 412086                                                       Unliquidated
          Kansas City, MO 64141                                                 Disputed
          Date(s) debt was incurred 2017
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,700.00
          Jim Click Automotive                                                  Contingent
          780 Autosprint Drive                                                  Unliquidated
          Tucson, AZ 85705
                                                                                Disputed
          Date(s) debt was incurred 2017
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,000.00
          Pacific Office Automation                                             Contingent
          4501 E. McDowell Rd.                                                  Unliquidated
          Phoenix, AZ 85008                                                     Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

          Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                          Desc
                                                               Main Document   Page 20 of 38
 Debtor       Latrikunda Transport Services, LLC                                                      Case number (if known)            4:19-bk-01661
              Name

 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,500.00
           Runway Industrial Center LLC                                         Contingent
           Aurora Real Estate and Development                                   Unliquidated
           5931 E. Pima Street                                                  Disputed
           Tucson, AZ 85712
                                                                             Basis for the claim:    Business Debt
           Date(s) debt was incurred 2019
           Last 4 digits of account number unknown                           Is the claim subject to offset?     No       Yes


 3.9       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $900,000.00
           Secura Insurance Company                                             Contingent
           2401 S. Memorial Drive                                               Unliquidated
           Appleton, WI 54915
                                                                                Disputed
           Date(s) debt was incurred 2017
                                                                             Basis for the claim:    Business Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $7,000.00
           Sonoran Market                                                       Contingent
           3050 E. 36th Street                                                  Unliquidated
           Tucson, AZ 85713                                                     Disputed
           Date(s) debt was incurred     2017                                Basis for the claim:    Business Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Tin Cup Properies LLC                                                Contingent
           6262 N. Camino Verde                                                 Unliquidated
           Tucson, AZ 85743
                                                                                Disputed
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Business Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,219.00
           Tucson Airport Authority                                             Contingent
           7250 S. Tucson Blvd.                                                 Unliquidated
           Suite 300                                                            Disputed
           Tucson, AZ 85756
                                                                             Basis for the claim:    Business Debt
           Date(s) debt was incurred 2019
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,100.00
           Watson Chevrolet                                                     Contingent
           625 W Auto Mall Dr                                                   Unliquidated
           Tucson, AZ 85705
                                                                                Disputed
           Date(s) debt was incurred     2017
                                                                             Basis for the claim:    Business Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

           Case 4:19-bk-01661-BMW                              Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                           Desc
                                                               Main Document   Page 21 of 38
 Debtor       Latrikunda Transport Services, LLC                                                  Case number (if known)         4:19-bk-01661
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                 related creditor (if any) listed?            account number, if
                                                                                                                                              any
 4.1       Arizona Department of Revenue
           1600 W. Monroe Street                                                                 Line     2.1
           Phoenix, AZ 85003
                                                                                                        Not listed. Explain

 4.2       Internal Revenue Service
           300 W. Congress Street                                                                Line     2.2
           M/S 5104-3317
                                                                                                        Not listed. Explain
           Tucson, AZ 85701


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.         $                    287,076.53
 5b. Total claims from Part 2                                                                       5b.    +    $                    946,295.08

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.         $                    1,233,371.61




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

           Case 4:19-bk-01661-BMW                              Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                      Desc
                                                               Main Document   Page 22 of 38
 Fill in this information to identify the case:

 Debtor name         Latrikunda Transport Services, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         4:19-bk-01661
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Leased office suite and
             lease is for and the nature of               warehouse
             the debtor's interest

                  State the term remaining                21 months remaining          Runway Industrial Center LLC
                                                                                       Aurora Real Estate and Development
             List the contract number of any                                           5931 E. Pima Street
                   government contract                                                 Tucson, AZ 85712


 2.2.        State what the contract or                   Counter space on
             lease is for and the nature of               ground floor on
             the debtor's interest                        terminal. Office space
                                                          approximately 458 sq.
                                                          ft. 1 counter space.
                  State the term remaining                Until terminated by
                                                          either party                 Tucson International Airport
             List the contract number of any                                           7005 South Plumer
                   government contract                                                 Tucson, AZ 85706




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

          Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                               Desc
                                                               Main Document   Page 23 of 38
 Fill in this information to identify the case:

 Debtor name         Latrikunda Transport Services, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         4:19-bk-01661
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Altina Nance                      P.O. Box 85658                                    Title Max                          D   2.18
                                               Tucson, AZ 85754                                                                     E/F
                                                                                                                                    G




    2.2      Amelia Nance                      P.O. Box 85658                                    Westlake Financial                 D   2.19
                                               Tucson, AZ 85754                                                                     E/F
                                                                                                                                    G




    2.3      Christopher                       P.O. Box 85658                                    Bridgecrest Credit                 D   2.4
             Nance                             Tucson, AZ 85754                                  Company                            E/F
                                                                                                                                    G




    2.4      Christopher                       P.O. Box 85658                                    Title Max                          D   2.15
             Nance                             Tucson, AZ 85754                                                                     E/F
                                                                                                                                    G




    2.5      Christopher                       P.O. Box 85658                                    Title Max                          D   2.14
             Nance                             Tucson, AZ 85754                                                                     E/F
                                                                                                                                    G




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

          Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                            Desc
                                                               Main Document   Page 24 of 38
 Debtor       Latrikunda Transport Services, LLC                                         Case number (if known)   4:19-bk-01661


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Orville Nance                     P.O. Box 85658                                                                 D
                                               Tucson, AZ 85754                                                               E/F
                                                                                                                              G




    2.7      Orville Nance                     P.O. Box 85658                                 Ahmed Abu Rahma                 D   2.2
                                               Tucson, AZ 85754                                                               E/F
                                                                                                                              G




    2.8      Orville Nance                     P.O. Box 85658                                 Automotive Partners             D   2.3
                                               Tucson, AZ 85754                               Funding                         E/F
                                                                                                                              G




    2.9      Orville Nance                     P.O. Box 85658                                 Casa Auto Finance               D   2.5
                                               Tucson, AZ 85754                                                               E/F
                                                                                                                              G




    2.10     Orville Nance                     P.O. Box 85658                                 Casa Auto Finance               D   2.6
                                               Tucson, AZ 85754                                                               E/F
                                                                                                                              G




    2.11     Orville Nance                     P.O. Box 85658                                 Casa Auto Finance               D   2.7
                                               Tucson, AZ 85754                                                               E/F
                                                                                                                              G




    2.12     Orville Nance                     P.O. Box 85658                                 Casa Auto Finance               D   2.8
                                               Tucson, AZ 85754                                                               E/F
                                                                                                                              G




    2.13     Orville Nance                     P.O. Box 85658                                 Casa Auto Finance               D   2.9
                                               Tucson, AZ 85754                                                               E/F
                                                                                                                              G




Official Form 206H                                                        Schedule H: Your Codebtors                                    Page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

           Case 4:19-bk-01661-BMW                              Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                      Desc
                                                               Main Document   Page 25 of 38
 Debtor       Latrikunda Transport Services, LLC                                         Case number (if known)   4:19-bk-01661


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.14     Orville Nance                     P.O. Box 85658                                 Casa Auto Finance               D   2.10
                                               Tucson, AZ 85754                                                               E/F
                                                                                                                              G




    2.15     Orville Nance                     P.O. Box 85658                                 Casa Auto Finance               D   2.11
                                               Tucson, AZ 85754                                                               E/F
                                                                                                                              G




    2.16     Orville Nance                     P.O. Box 85658                                 Casa Auto Finance               D   2.12
                                               Tucson, AZ 85754                                                               E/F
                                                                                                                              G




    2.17     Orville Nance                     P.O. Box 85658                                 Checksmart                      D   2.13
                                               Tucson, AZ 85754                                                               E/F
                                                                                                                              G




    2.18     Orville Nance                     P.O. Box 85658                                 Title Max                       D   2.17
                                               Tucson, AZ 85754                                                               E/F
                                                                                                                              G




Official Form 206H                                                        Schedule H: Your Codebtors                                  Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

           Case 4:19-bk-01661-BMW                              Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                    Desc
                                                               Main Document   Page 26 of 38
 Fill in this information to identify the case:

 Debtor name         Latrikunda Transport Services, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         4:19-bk-01661
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $24,000.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $290,000.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,688,152.70
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

           Case 4:19-bk-01661-BMW                              Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                       Desc
                                                               Main Document   Page 27 of 38
 Debtor       Latrikunda Transport Services, LLC                                                        Case number (if known) 4:19-bk-01661



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Casa Auto Finance                                           November,                          $1,000.00          Secured debt
               5 E. Fort Lowell Road                                       2018                                                  Unsecured loan repayments
               Tucson, AZ 85705
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.2.
               Title Max                                                   December,                            $600.00          Secured debt
               15 Bull Street                                              2018,                                                 Unsecured loan repayments
               Suite 200                                                   January,
                                                                                                                                 Suppliers or vendors
               Savannah, GA 31401                                          2019
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               First Insurance Funding Corp.                               November,                          $1,465.00          Secured debt
               PO BOX 7000                                                 2018,                                                 Unsecured loan repayments
               Carol Stream, IL 60197-7000                                 January,                                              Suppliers or vendors
                                                                           2019                                                  Services
                                                                                                                                 Other


       3.4.
               Coronado Grocery and Market                                 November,                            $250.00          Secured debt
               3154 N. Stone Avenue                                        2018                                                  Unsecured loan repayments
               Tucson, AZ 85705                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               Runway Industrial Center LLC                                December,                          $2,500.00          Secured debt
               Aurora Real Estate and Development                          2018,                                                 Unsecured loan repayments
               5931 E. Pima Street                                         January,                                              Suppliers or vendors
               Tucson, AZ 85712                                            2019                                                  Services
                                                                                                                                 Other Rent


       3.6.
               Tucson Airport Authority                                    December,                          $3,000.00          Secured debt
               7250 S. Tucson Blvd.                                        2018,                                                 Unsecured loan repayments
               Suite 300                                                   January,                                              Suppliers or vendors
               Tucson, AZ 85756                                            2019                                                  Services
                                                                                                                                 Other Rent


       3.7.
               Giordano & Heckele                                          December,                          $3,500.00          Secured debt
               4007 E. Paradise Falls Drive                                2018                                                  Unsecured loan repayments
               Suite 212                                                                                                         Suppliers or vendors
               Tucson, AZ 85712                                                                                                  Services
                                                                                                                                 Other


       3.8.
               Internal Revenue Service                                    November,                        $15,000.00           Secured debt
               Bankruptcy and Collection                                   2018                                                  Unsecured loan repayments
               Enforcement                                                                                                       Suppliers or vendors
               P.O. Box 7346                                                                                                     Services
               Philadelphia, PA 19101-7346
                                                                                                                                 Other Tax levy



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

          Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                     Desc
                                                               Main Document   Page 28 of 38
 Debtor       Latrikunda Transport Services, LLC                                                          Case number (if known) 4:19-bk-01661



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
    may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                   Total amount of value        Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property

       Tin Cup Properties LLC                                    Vehicles and office fixtures, furniture and                   February 2019                Unknown
       6262 N. Camino Verde                                      equipment
       Tucson, AZ 85743


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken
       Internal Revenue Service                                  IRS took $15,000.00 out accounts                              12/2018                    $15,000.00
       Bankruptcy and Collection                                 receivables
       Enforcement                                               Last 4 digits of account number:
       P.O. Box 7346
       Philadelphia, PA 19101-7346


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Secura Insurance Company                          Civil                      Secura Insurance Company                     Pending
               vs                                                                           2401 S. Memorial Drive                       On appeal
               Latrikunda Transport                                                         Appleton, WI 54915
                                                                                                                                         Concluded
               Services
               CV201800321

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 4:19-bk-01661-BMW                              Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                         Desc
                                                               Main Document   Page 29 of 38
 Debtor      Latrikunda Transport Services, LLC                                                             Case number (if known) 4:19-bk-01661




           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                           Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss            Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                Total amount or
                the transfer?                                                                                                                                value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers             Total amount or
                                                                                                                        were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                   Date transfer             Total amount or
               Address                                           payments received or debts paid in exchange              was made                           value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

           Case 4:19-bk-01661-BMW                              Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                       Desc
                                                               Main Document   Page 30 of 38
 Debtor        Latrikunda Transport Services, LLC                                                       Case number (if known) 4:19-bk-01661



    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Arizona Central Credit Union                    XXXX-9810                   Checking                 September, 2018                        $0.00
                 2020 N Central Ave. Ste 150                                                 Savings
                 Phoenix, AZ 85004
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.2.     Arizona Central Credit Union                    XXXX-5607                   Checking                 September, 2018                        $0.00
                 P.O. Box 11650                                                              Savings
                 Phoenix, AZ 85061
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

           Case 4:19-bk-01661-BMW                              Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                     Desc
                                                               Main Document   Page 31 of 38
 Debtor      Latrikunda Transport Services, LLC                                                         Case number (if known) 4:19-bk-01661




          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

          Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                  Desc
                                                               Main Document   Page 32 of 38
 Debtor      Latrikunda Transport Services, LLC                                                         Case number (if known) 4:19-bk-01661



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Robert Holderman                                                                                                           2011-present
                    10080 N. Camino Valdeflores
                    Tucson, AZ 85737

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Robert Holderman                                                                                                           2010-Present
                    10080 N. Camino Valdeflores
                    Tucson, AZ 85737

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Orville Nance                                  P.O. Box 85658                                      Owner- Transportation                         50%
                                                      Tucson, AZ 85754

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Ameilia Nance                                  P.O. Box 85658                                      Owner- Transportation                         50%
                                                      Tucson, AZ 85754



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

          Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                            Desc
                                                               Main Document   Page 33 of 38
 Debtor      Latrikunda Transport Services, LLC                                                         Case number (if known) 4:19-bk-01661




            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

          Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                    Desc
                                                               Main Document   Page 34 of 38
 Debtor      Latrikunda Transport Services, LLC                                                         Case number (if known) 4:19-bk-01661




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 15, 2019

 /s/ Orville Nance                                                      Orville Nance
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Operations Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

          Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                 Desc
                                                               Main Document   Page 35 of 38
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      District of Arizona
 In re       Latrikunda Transport Services, LLC                                                               Case No.      4:19-bk-01661
                                                                              Debtor(s)                       Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                       0.00
             Prior to the filing of this statement I have received                                        $                 318.75/hr
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]

In return for the above disclosed fee, I have agreed to render legal services for all aspects of the bankruptcy case, Including:

       Analysis of the Debtor's financial situation, and rendering advice to the Debtor in
       determining whether to file a petition in bankruptcy; Preparation and filing of any petition, schedules, statement of affairs
       and plan which may be required; Representation of the Debtor at the Meeting of Creditors and at a Confirmation
       Hearing, and any adjourned hearings thereof;

       [Other provisions as needed]
       Exemption planning; review and advice regarding secured creditor claims, client        assisting firm in preparation of
       schedules and statements of financial affairs,     preparation of client for meeting of creditors. Attorney may be the
       attorney of    record for another attorney as scheduling permits), analysis and discussing            options to execute
       reaffirmations vs. retaining collateral with payments (if Chapter 7 case).

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               N/A
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 19, 2019                                                        /s/ Pernell W. McGuire
     Date                                                                     Pernell W. McGuire 015909
                                                                              Signature of Attorney
                                                                              Davis Miles McGuire Gardner, PLLC
                                                                              40 E. Rio Salado Parkway, Suite 425
                                                                              Tempe, AZ 85281
                                                                              (480) 733-6800 Fax: (480) 733-3748
                                                                              azbankruptcy@davismiles.com
                                                                              Name of law firm



Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

            Case 4:19-bk-01661-BMW                             Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                              Desc
                                                               Main Document   Page 36 of 38
                                                               United States Bankruptcy Court
                                                                          District of Arizona
 In re      Latrikunda Transport Services, LLC                                                                        Case No.       4:19-bk-01661
                                                                                    Debtor(s)                         Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Amelia Nance                                                                                                                    50% Membership
 P.O. Box 85658
 Tucson, AZ 85754

 Orville Nance                                                                                                                   50% Membership
 P.O. Box 85658
 Tucson, AZ 85754


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Operations Manager of the corporation named as the debtor in this case, declare under penalty of perjury that
I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date March 15, 2019                                                         Signature /s/ Orville Nance
                                                                                            Orville Nance

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                                          Desc
                                                               Main Document   Page 37 of 38
                                                               United States Bankruptcy Court
                                                                       District of Arizona
 In re      Latrikunda Transport Services, LLC                                                             Case No.   4:19-bk-01661
                                                                                Debtor(s)                  Chapter    11

                                                                                                        Check if this is an
                                                                                                     Amended/Supplemental Mailing List
                                                                                                     (Include only newly added or
                                                                                                     changed creditors.)


                                                           MAILING LIST DECLARATION


            I, the Operations Manager of the corporation named as the debtor in this case, do hereby certify, under penalty of perjury,

that the Master Mailing List, consisting of 3 sheet(s), is complete, correct and consistent with the debtor(s)' Schedules.




 Date:       March 15, 2019                                          /s/ Orville Nance
                                                                     Orville Nance/Operations Manager
                                                                     Signer/Title

 Date: March 15, 2019                                                /s/ Pernell W. McGuire
                                                                     Signature of Attorney
                                                                     Pernell W. McGuire 015909
                                                                     Davis Miles McGuire Gardner, PLLC
                                                                     40 E. Rio Salado Parkway, Suite 425
                                                                     Tempe, AZ 85281
                                                                     (480) 733-6800 Fax: (480) 733-3748




MML_Requirements_8-2018                                                                                                                    MML-3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




          Case 4:19-bk-01661-BMW                               Doc 21 Filed 03/15/19 Entered 03/15/19 17:47:16                    Desc
                                                               Main Document   Page 38 of 38
